Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 1 of 23 PageID #:9




      EXHIBIT A
                                            Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 2 of 23 PageID #:10

               Return Date: No return date scheduled -
               Hearing Date: 1 1/23/2020 10:00 AM - 10:00 AM
               Courtroom Number: N/A
               Location: District 1 Court                                                                                            FLED
                       Cook County, IL                                                                                               11/18/2020 2:11 PM
                                                                                                                                     DOROTHY BROWN
                                                                                                                                     CIRCUIT CLERK
                                                                                                                                     COOK COUNTY, IL
FLED DATE: 11)18120202:11 PM 2020CH06658




                                                                                                                                     2020CH06658

                                                                                                                                     11185065
                                            2120 - Served                    2121 - Served
                                            2220 - Not Served                2221 - Not Served
                                            2320 - Served By Mail            2321 - Served By Mail
                                            2420 - Served By Publication     2421 - Served By Publication
                                            Summons - Alias Summons                                                      (08/01/18) CCG 0001 A

                                                              IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS


                                            Joshua Wells
                                                                            (Name all parties)                20200406658
                                                                                                   Case No
                                                                     V.

                                            Medieval Times U.S.A., Inc.

                                                                          L 1 SUMMONS 11 ALIAS SUMMONS

                                            To each Defendant       Medieval Times U.S.A., Inc., c/o CT Corporation Ssytem
                                                                    208 S. LaSalle St,Suite 814, Chicago,IL 60603
                                            YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
                                            which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
                                           (30) days after service of this Summons,not counting the day of service. To file your answer or
                                            appearance you need access to the internet. Please visit www.cnokeolintycierkofrourt_nrg to initiate
                                            this process. Kiosks with internet access are available at all Clerk's Office locations. Please refer to
                                            the last page of this document for location information.
                                            If you fail to do so, a judgment by default may be entered against you for the relicEsted
                                            in the complaint.
                                            To the Officer:
                                            This Summons must be returned by the officer or other person to whom it was given for service,
                                            with endorsement of service and fees,if any,immediately after service. If service cannot be made,
                                            this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
                                            days after its date.




                                                           Dorothy Brown, Clerk of the Circuit Court of Cook County,Illinois
                                                                             cookcountyclerkofcourt.org
                                                                                             Page 1 of 3
                                 Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 3 of 23 PageID #:11



                                 Summons - Alias Summons                                                               (08/01/18) CCG 0001 B
                                 E-filing is now mandatory for documents in civil,cases with limited exemptions. To e-file, you must first
                                 create an account with an e-filing service provider. Visit http://efile.illinoiscoutts.gov/service-providers.htm
                                 to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
                                 www.filinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk's office.
11118/2020 2: 1 PM 2020CHC6658




                                 Atty. No.: 39042                                            Witness: 11/18120202:11 PM DOROTHY BROWN

                                 Atty Name: Michael Hilickl
                                 Atty. for: Joshua Wells
                                                                                                     DOROTHY B j                    of Court
                                 Address: 55 W.Monroe St, Suite 3390
                                 City: Chicago                                              Date of Service:
                                                                                           (To be inserted by o                     left with
                                 State: IL       zip: 60603                                 Defendant or other person:
                                         i.

                                 Telephone: 312-726-1093
                                 Primary Email: MHilicki@Keoghlaw.com




                                                 Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                   cookcountyclerkofcourt.org
                                                                                       Page 2 of 3
                                              Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 4 of 23 PageID #:12




                                                  CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

                                              0   Richard J Daley Center                   O        Domestic Relations Division
FILED DATE: 1111812020 2:11 PM 2020C1406658




                                                  50 W Washington                                   Richard J Daley Center
                                                  Chicago,IL 60602                                  50 W Washington,Rm 802
                                                  District 2 - Skokie                               Chicago,IL 60602
                                                  5600 Old Orchard Rd                               Hours: 8:30 am - 4:30 pm
                                                  Skokie, IL 60077                        0         Civil Appeals
                                              0   District 3 - Roiling Meadows                      Richard J Daley Center
                                                  2121 Euclid                                       50 W Washington,Rm 801
                                                  Rolling Meadows,EL 60008                          Chicago,IL 60602
                                                                                                    Hours: 8:30 am - 4:30 pm
                                                  District 4- Maywood
                                                  1500 Maybrook Ave                       0         Criminal Department
                                                  Maywood,IL 60153                                  Richard J Daley Center
                                                                                                    50 W Washington,Rm 1006
                                              0   District 5- Bridgeview
                                                                                                    Chicago,IL 60602
                                                  10220 S 76th Ave
                                                                                                    Hours: 8:30 am - 4:30 pm
                                                  Bridgeview,IL 60455
                                                                                           O        County Division
                                                  District 6- Markham                               Richard J Daley Center
                                                  16501 S Kedzie Pkwy
                                                                                                    50 W Washington, Rm 1202
                                                  Markham,IL 60428
                                                                                                    Chicago, m 60602
                                              0    Domestic Violence Court                          Hours: 8:30 am - 4:30 pm
                                                   555 W Harrison
                                                                                           0        Probate Division
                                                   Chicago,IL 60607
                                                                                                    Richard J Daley Center
                                              0   Juvenile Center Building                          50 W Washington,Rm 1202
                                                  2245 W Ogden Ave,Rm 13                            Chicago,IL 60602
                                                  Chicago, IL 60602                                 Hours: 8:30 am - 4:30 pm
                                              0    Criminal Court Building                 0        Law Division
                                                   2650 S California Ave,Rm 526                     Richard J Daley Center
                                                   Chicago,IL 60608                                 50 W Washington, Rm 801
                                                                                                    Chicago, IL 60602
                                              Daley Center Divisions/Departments                    Hours: 8:30 am - 4:30 pm
                                              0    Civil Division                          0        Traffic Division
                                                   Richard J Daley Center                           Richard J Daley Center
                                                   50 W Washington,Rm 601                           50 W Washington,Lower Level
                                                   Chicago,IL 60602                                 Chicago,IL 60602
                                                   Hours: 8:30 am - 4:30 pm                         Hours: 8:30 am.- 4:30 pm
                                                   Chancery Division
                                                   Richard J Daley Center
                                                   50 W Washington,Rtn 802
                                                   Chicago,IL 60602
                                                   Hours: 8:30 am - 4:30 pm

                                                          Dorothy Brown,Clerk of the Circuit Court of Cook County,Illinois
                                                                           cookcountyclerkofcourt.org
                                                                                      Psge 3 of 3
                                             Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 5 of 23 PageID #:13




                                                                                                                                FILED
                                                                                                                                11/6/2020 12:27 PM
                                                                                                                              FINNT           OWN
                                                                                                                                CIRCUIT CLERK
                                                                                 IN THE                                         COOK COUNTY,IL
FILED DATE: 11/6/2020 12:27 PM 2020CH06668




                                                                 CIRCUIT COURT OF COOK COUNTY,ILLINOIS                          2020CH06658
                                                                 COUNTY DEPARTMENT,CHANCERY DIVISION
                                                                                                                                 11052518

                                             JOSHUA WELLS,individually and on behalf of
                                             others similarly situated,

                                                                                                         Case No.:     2020CH06658

                                             V.


                                             MEDIEVAL TIMES U.S.A.,INC.,

                                                                           Defendant.


                                                                            CLASS ACTION COMPLAINT

                                                      Plainta Joshua Wells, brings this class action complaint against Defendant, Medieval

                                             Times U.S.A., Inc.,for its violation ofthe Illinois Biometric Privacy Act, and alleges:

                                                                              NATURE OF THE ACTION

                                                      1.     Recognizing the need to protect citizens from the risk of identity theft, Minois

                                             enacted the Biometric Information Privacy Act, 740 ILCS 14/1, et seq. ("BIPA"), to regulate

                                             companies that collect and store biometric data, such as fingerprints or information derived

                                             therefrom.

                                                      2.     Yet, when employees are hired to work at Medieval Times ("MT"), they must

                                             scan their fingerprints into one ofits biometric time clocks. Thenceforth,the employees press their

                                             finger into the time clock to "punch" in and out ofwork each day,so MT can record its employees'

                                             arrival, departure, and meal-break times.

                                                      3.     This use of biometric time clocks in the workplace entails serious risks. Unlike

                                             key fobs or identification cards—which can be changed or replaced if stolen or compromised-

                                                                                              1
                                             104073
                                               Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 6 of 23 PageID #:14




                                               fingerprints are permanent, unique biometric identifiers associated with the employee. This

                                               exposes employees to serious and irreversible privacy risks. For example, if a device or database
FILED DATE: 11/6/2020 12.27 PM 2020CI-106658




                                               containing fmgerprint data is hacked, breached, or otherwise exposed, employees have no means

                                               by which to prevent identity theft and unauthorized tracking.

                                                        4.      Despite BIPA's protections, MT disregarded its employees' privacy rights,

                                               unlawfully collected, stored, and/or used their biometric intbrmation in violation of the BOA.

                                               Specifically, MT violated the BIPA by failing to:

                                                        •       Inform its employees in writing that it was storing their fingerprint information;

                                                        •        Inform its employees in writing of the specific purposes and length oftime for
                                                        which it was collecting, storing, and using their fingerprint information;

                                                        •       Provide a publicly available retention schedule and guidelines for permanently
                                                        destroying its employees' fingerprint information; or

                                                        •       Obtain written releases from its employees allowing it to collect, capture, or
                                                        otherwise obtain their fingerprint information.

                                                                                JURISDICTION AND VENUE

                                                        5.     This Court has jurisdiction over MT pursuant to 735 ILCS 5/2-209(a)because MT

                                               transacts business and committed tortious acts in Illinois.

                                                        6.     Venue is proper because in MT employs its Illinois staff at 2001 N Roselle Rd.,

                                               Schaumburg, Illinois 60195, in Cook County, and the actions alleged herein occurred at that

                                               location.

                                                                                            PARTIES

                                                        7.     Plaintiff Joshua Wells is a natural person and resident of the State ofIllinois.

                                                        8.     Defendant MT is a Delaware corporation headquartered in Irving Texas. MT owns

                                               and operates a medieval-themed dinner theater in Schaumburg, Illinois.




                                                                                                 2
                                               104073
                                             Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 7 of 23 PageID #:15




                                                                              FACTUAL BACKGROUND

                                             I.       The Biometric Information Privacy Act.
FILED DATE: 11/6/2020 12:27 PM 2020CH06658




                                                      9.    In the 2000's, major national corporations started using Chicago and other locations

                                             in Illinois to test new applications of biometric-facilitated transactions, such as finger-scan

                                             technologies. See 740 ILCS 14/5(b).

                                                      10.   Biometrics are unlike other identifiers. For example, when an identification card oi.

                                             number is compromised, it can be changed. Biometrics, however, are biologically unique to the

                                             individual. Thus, once compromised, the individual has no recourse, and is at heightened risk for

                                             identity theft. See 740 ILCS 14/5(c).

                                                      11.   In late 2007, a biometrics company called Pay by Touch—which provided major

                                             retailers throughout the State of Illinois with fingerprint scanners to facilitate consumer

                                             transactions—filed for bankruptcy. That bankruptcy was alarming to the Illinois legislature

                                             because suddenly there was a serious risk that citizens' fingerprint records—which, like other

                                             unique biometric identifiers, can be linked to people's sensitive financial and personal data—

                                             could now be sold, distributed, or otherwise shared through the bankruptcy proceedings without

                                             adequate protections. The bankruptcy also highlighted that many persons who used that company's

                                             fingerprint scanners were unaware that the scanners were transmitting their data to the now-

                                             bankrupt company, and that their biometric identifiers could then be sold to unknown third parties.

                                                      12.   Recognizing the "very serious need [for] protections for the citizens of Illinois

                                             when it [came to their] biometric information," Illinois enacted the BIPA in 2008. See Illinois

                                             House Transcript, 2008 Reg. Sess. No. 276, p.249(May 30, 2008); and see 740 ILCS 14/5(g).

                                                      13.   The BIPA makes it unlawful for a company to collect, capture, purchase, receive

                                             through trade, or otherwise obtain a person's or a customer's biometric identifier or biometric



                                                                                              3
                                             104073
                                             Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 8 of 23 PageID #:16




                                             information, unless itfirst:

                                                   (1) informs the subject in writing that a biometric identifier or biometric
FILED DATE: 11/6/2020 12:27 PM 2020CH06658




                                                    information is being collected or stored;

                                                      (2)informs the subject in writing of the specific purpose and length of term for
                                                       which a biometric identifier or biometric information is being collected,stored, and
                                                       used; and

                                                      (3) receives a written release executed by the subject ofthe biometric identifier or
                                                       biometric information.

                                             740 ILCS 14/15(b).

                                                       14.    These restrictions were specifically meant to apply to Illinois employees. The BIPA

                                             defines a "written release" specifically "in the context of employment [as] a release executed by

                                             an employee as a condition ofemployment." 740 ILCS 14/10.

                                                       15.     The BIPA also requires companies to develop and comply with a written policy—

                                             made available to the public—establishing a retention schedule and guidelines for permanently

                                             destroying biometric identifiers and biometric information when the initial purpose for collecting

                                             such identifiers or information has been satisfied, or within three years of the individual's last

                                             interaction with the company, whichever occurs first. 740 ILCS 14/15(a).

                                                       16.     The BIPA also prohibits a private entity in possession of a biometric identifier or

                                             information from selling, leasing, trading, or otherwise profiting from that information, and it

                                             generally prohibits disclosing or disseminating a person's biometric identifier or information

                                             without the person's consent. 740 ILCS 14/15(c) and (d).

                                                       17.     By the time Illinois enacted the BIPA in 2008, many companies that had

                                             experimented with using biometric data as an authentication method stopped. That is because Pay

                                             By Touch's bankruptcy, described above, was widely publicized and brought attention to the




                                                                                                4
                                             104073
                                            Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 9 of 23 PageID #:17




                                            public's discomfort with the use of their biometric data. Despite the recognized dangers of using

                                            biometric data, a number ofcompanies still use biometric scanners to identify their employees.
FILED DATE: 11/82020 12:27 PM 2020CH06658




                                                     18.   MT is one such company. Since at least 2013, every time MT's Schaumburg

                                            employees began and ended their workdays, or took meal breaks, they were required to press their

                                            finger into MT's fingerprint-scanner time clock to identify themselves and register their arrival or

                                            departure, for payroll puiposes. Upon pressing their finger into the time clock,the system captured

                                            their fingerprint information and compared it to the fingerprint information MT kept on file for

                                            them.

                                                     19.   Despite using this technology, and despite the fact BIPA has been the law for more

                                            than a decade, MT did not(a)inform its employees in writing that it would capture or store their

                                            fingerprint information;(b)inform its employees in writing ofthe specific purposes and length of

                                            time for which it would capture, store, and use employee fingerprint information; or(c)obtain a

                                            written release from each employee authorizing MT to capture or store their fingerprint

                                            information, thus violating BIPA.

                                                     20.    Also MT did not give its employees a written, publicly-available policy identifying

                                            its retention schedule, or guidelines for permanently destroying their fingerprint information when

                                            the initial purpose for capturing that information was no longer relevant, as required by the BLPA.

                                            Thus, when an employee left the company, the employee was not told when their biometric

                                            information will be removed from MT's database—ifever—in further violation ofBIPA.

                                            II.      Plaintiff's Factual Allegations

                                                     21.    For about twelve years, Plaintiff worked for MT at its Schaumburg location in

                                            several jobs, including server, bartender and, ultimately, manager.




                                                                                             5
                                            104073
                                             Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 10 of 23 PageID #:18




                                                      22.   As an MT employee,Plaintiff was required to scan two ofhis fingerprints into one

                                             of MT's fmgerprint-scanner time clocks.
FILED DATE: 11/€42020 12:27 PM 2020CH08658




                                                      23.   MT stored Plaintiff's and other employees' fingerprint information in its computer

                                             system.

                                                      24.   Each time Plaintiff and other employees at MT's Schaumburg location began and

                                             ended their workdays, and when they took a meal break, they were required to press their finger

                                             into MT's fingerprint-scanner time clock to register their arrival or departure, which then captured

                                             their fingerprint information and compared it to the fingerprint information on file to identify them.

                                                      25.   Plaintiff was never informed in writing ofthe purposes or length oftime for which

                                             MT captured, stored, or used his fingerprint information.

                                                      26.   Plaintiff was not informed ofany biometric data retention policy at MT,nor was he

                                             ever informed of whether MT will ever permanently delete his fingerprint information.

                                                      27.   Plaintiffwas never provided with nor ever signed a written release allowing MT to

                                             capture or store his fingerprint information.

                                                      28.   As a result of MT's actions, Plaintiff is concerned about what happened to the

                                             fingerprint information MT collected for him, whether MI' ever deleted his information, and

                                             whether(and with whom)MT may have shared his information

                                                                                  CLASS ALLEGATIONS

                                                      29.   Plaintiff brings his action on behalfofhimself and the following class ofsimilarly-

                                             situated individuals:

                                                            All persons: (1) who worked at Medieval Times U.S.A., Inc.'s (or
                                                            any predecessor entity's) Schaumburg, Illinois location; and (2)
                                                            whose fingerprint-related information was collected, captured, or
                                                            received by one ofthe fingerprint time clocks at that location at any
                                                            time from five years before the date ofPlaintiff's original complaint
                                                            to the date the class is certified. The following people are excluded


                                                                                               6
                                             104073
                                             Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 11 of 23 PageID #:19




                                                             from the Class: (1) any judge presiding over the action and their
                                                             families and staff;(2)MT and its owners,officers, directors,parents,
                                                             subsidiaries, successors, predecessors; and(3)Plaintiff's and MT's
FILED DATE: 11/6/2020 12:27 PM 2020CH06658




                                                             counsel and their staffs.

                                             Plaintiffreserves the right to amend this definition following discovery about the class.

                                                       30.   The class is so numerous that joinder is impracticable. MT routinely employed

                                             about two hundred persons at its Schaumburg location, new employees were regularly hired as

                                             employee turnover was common,MT's policy was to have its employees use its fingerprint scanner

                                             to "clock in" and "clock out," and thus it collected, captured, received, or otherwise obtained

                                             biometric identifiers or biometric information from each such employee.

                                                       31.   There are questions of law or fact common to the Class that predominate over any

                                             questions that may affect individual members. The common questions include, but are not

                                             necessarily limited to:

                                                             a) whether MT collected, captured, or otherwise obtained the Class's
                                                                biometric identifiers or information;

                                                             b) whether MT informed Class members in writing ofthe specific purposes
                                                               for collecting, using, and storing their biometric identifiers or
                                                                information, and the length oftime it would store or use them;

                                                             c) whether MT obtained a written release(as defined in 740 ILCS 14/10)
                                                                to collect, use,and store the Class's biometric identifiers or information;

                                                             d) whether MT disclosed or re-disclosed the Class members' biometric
                                                                identifiers or information to any third party;

                                                             e) whether MT sold, leased, traded, or otherwise profited from the Class's
                                                                biometric identifiers or information;

                                                             f) whether MT developed a written policy, made available to the public,
                                                                establishing a retention schedule and guidelines for permanently
                                                                destroying biometric identifiers and information;

                                                             g) whether MT complies with any such written policy;

                                                             h) whether MT violated the BIPA; and

                                                                                               7
                                             1.04073
                                             Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 12 of 23 PageID #:20




                                                             i) whether MT's BIPA violations were negligent, reckless, or intentional.

                                                             Plaintiff will fairly and adequately represent and protect the interests ofthe Class,
FILED DATE: 11/6/2020 12:27 PM 2020CH06658




                                                      32.

                                             and has retained counsel competent and experienced in complex and class action litigation.

                                             Plaintiff has no interests antagonistic to those ofthe Class.

                                                      33.    A class action is appropriate to resolve the claims at issue because: (i) the

                                             prosecution of separate actions by the members ofthe Class would wastefully burden the judicial

                                             system with the need to resolve the common factual and legal questions this case presents over

                                             and over; (ii) requiring members of the Class to prosecute their own individual lawsuits would

                                             work an injustice, as it would prevent Class members who are unaware they have a claim, or lack

                                             the time, ability, or wherewithal to bring their own lawsuit and find a lawyer willing to take their

                                             case,from obtaining relief;(iii)requiring individual Class member lawsuits would create a risk of

                                             adjudications with respect to individual members ofthe Class that would, as a practical matter, be

                                             dispositive of the interests ofthe other members not parties to the adjudications, or substantially

                                             impair or impede their ability to protect their interests, or create conflicting and incompatible

                                             standards ofconduct; and (iv) proceeding on a class basis will not create any significant difficulty

                                             in the management of this litigation, as the class members' clams can be proven from MT's

                                             business records, and class members will be easily identified from MT's employment records.

                                                                                        COUNT I
                                                                            Violation of 740 ELCS 14/1, et seq.
                                                                          (On Behalf of Plaintiff and the Class)

                                                       34.   Plaintiff incorporates the above allegations as if fully set forth herein.

                                                       35.   The BIPA requires companies to obtain informed written consent from employees

                                              before acquiring their biometric data. Specifically, the BIPA makes it unlawful for any private

                                              entity to "collect, capture, purchase, receive through trade, or otherwise obtain a person's.



                                                                                                8
                                             104073
                                             Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 13 of 23 PageID #:21




                                               biometric identifier or biometric information, unless [the entity] first:(1)informs the subject ....

                                               in writing that a biometric identifier or biometric information is being collected or stored;(2)
FILED DATE: 11/612020 12:27 PM 2020CH06658




                                               informs the subject .... in writing ofthe specific purpose and length ofterm for which a biometric

                                               identifier or biometric information is being collected, stored, and used; and(3)receives a written

                                               release executed by the subject ofthe biometric identifier or biometric information...." 740 ILCS

                                               14/15(b)(emphasis added).

                                                       36.   The BIPA also mandates that companies in possession of a biometric identifiers or

                                              information establish and maintain a satisfactory biometric data retention and—importantly—

                                              deletion policy. Specifically, such companies must: (i) make publicly available a written policy

                                              establishing a retention schedule and guidelines for permanently destroying biometric identifiers

                                              and information when the initial purpose for collecting or obtaining that data has been satisfied

                                             (e.g., when the employment relationship ends); and (it) actually adhere to that schedule. See 740

                                              ILCS 14/15(a).

                                                       37.   Plaintiff's and Class members' fingerprints are "biometric identifiers," as defined

                                              by the BIPA. See 740 ILCS 14/10.

                                                       38.   MT captured Plaintiff's and the Class members' fingerprints or information based

                                              on their fingerprints to identify them,and thus that data is"biometric information" under the BIPA.

                                              See 740 ILCS 14/10.

                                                       39.   MT is a privately-owned corporation, and thus a "private entity" subject to BIPA.

                                              See 740 ILCS 14/10.

                                                       40.   Nevertheless, MT negligently, recklessly, or intentionally violated the BIPA's

                                              mandates.




                                                                                                9
                                              104073
                                             Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 14 of 23 PageID #:22




                                                      41.   MT's deprivation of Plaintiff's and the Class members' rights under the BIPA

                                             render it liable to Plaintiff and the Class members for $1,000 or $5,000 in liquidated damages per
FILED DATE: 11/6/2020 12:27 PM 2020CH06658




                                             violation, plus equitable relief; attorneys' fees, and costs. 740 ILCS 14/20.

                                                                                 PRAYER FOR RELIEF

                                                      WHEREFORE,Plaintiff Joshua Wells, on behalf of himself and the Class, respectfully

                                             requests that the Court enter an Order:

                                                      A.     Certifying this case as a class action on behalf of the Class defined above (or on

                                             behalf of such other class the Court deems appropriate), appointing Plaintiff as representative of

                                             the Class, and appointing his attorneys as class counsel;

                                                      B.     Awarding liquidated damages of $1,000 for each negligent violation, and $5,000

                                             for each intentional or reckless violation, ofthe BIPA that MT committed;

                                                      C.     Awarding injunctive and other equitable relief as is necessary to protect the

                                             interests of Plaintiff and the Class, including an order requiring MT to destroy their biometric

                                             identifiers and information after termination ofthe employment relationship;

                                              •       D.     Awarding Plaintiff and the Class their reasonable attorneys' fees and costs; and

                                                      E.     Awarding such other and further relief as equity and justice may require.

                                             Dated: November 6, 2020                                       Respectfully submitted,

                                                                                                           slMichael S. Hilicki
                                                                                                           Keith J. Keogh
                                                                                                           Michael S. Hilicki
                                                                                                           KEOGH LAW,LTD.
                                                                                                           Firm No.39042
                                                                                                           55 W. Monroe
                                                                                                           Ste. 3390
                                                                                                           Chicago,IL 60603
                                                                                                           312.726.1092(ph)
                                                                                                           312.726.1093(fax)
                                                                                                           keith@keoghlaw.c,om
                                                                                                           rnhilicki@keoghlaw.com


                                                                                              10
                                             104073
                                             Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 15 of 23 PageID #:23




                                                                       Illinois Supreme Court Rule 222 Declaration

                                                      I,Michael S. Hilicici, an attorney, hereby declare under penalty ofperjury that the total of
FILED DATE: 11/6/2020 12:27 PM 2020CH06658




                                             money damages sought in this action exceeds $50,000.


                                                                                                           slMichael S. Hilicki
                                                                                                           Michael S. Hilicki
                                                                                                           One ofPlaintiff's Attorneys




                                                                                               11
                                             104073
                                                  Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 16 of 23 PageID #:24

                                                                                                                               Finn No.39042
                                                                                   IN THE
                                                                   CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                                                                   COUNTY DEPARTMENT,CHANCERY DIVISION
FILED DATE: 11/6/2020 12:27 PM 2020CH06658




                                             JOSHUA WELLS,individually and on behalf of
                                             others similarly situated,

                                                                             Plaintiff,                    Case No.:

                                             V.



                                             MEDIEVAL TIMES U.S.A.,INC.,

                                                                             Defendant.


                                                                  CERTIFICATION OF JOSHUA WELLS
                                                     IN SUPPORT OF PLAINTIFF'S MOTION FOR CLASS CERTIFICATION

                                                     I, Joshua Wells, certify under penalty of perjury, as provided for by 735 ILCS 5/1-109,

                                             that the following statements are true:

                                                     1.       I am over the age of 18 and the named Plaintiffin this lawsuit

                                                     2.       I have personal knowledge of the facts stated herein and, if called upon to testify

                                             to those facts,I could and would competently do so.

                                                     3.       I understand that this is a proposed class action and that I am the proposed class

                                             epresentative.

                                                     4.       I understand that a class action is a lawsuit brought by at least one person on

                                             behalf ofa group ofpeople who have been treated in the same or essentially the same manner by

                                             the defendant.

                                                     5.       I understand the proposed class here includes other persons who, like me,

                                             Medieval Times did not:(a) inform in writing that it would store their fingerprint information;



                                             78832
                                                Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 17 of 23 PageID #:25

                                              (b)inform in writing of the specific purposes and length oftime for which it would collect, store,

                                              and use their fingerprint information; (c) get a written release authorizing Medieval Times to

                                              collect or store their fingerprint information; or (d) give a written, publicly-available policy

                                              identifying its retention schedule, or guidelines for permanently destroying fingerprint
FILED DATE: 11/6/2020 1227 PM 2020C1-106658




                                              information.

                                                     6.      I am willing to be a representative ofthe class.

                                                     7.      To my knowledge, I have no interests antagonistic to those ofthe class members.

                                              I believe my interests arc entirely consistent with the class members' interests because I seek

                                              relief for myself and the class for Medieval Times's common violation of its obligation to: (a)

                                              inform us in writing that it would store our fingerprint information;(b)inform us in writing of

                                              the specific purposes and length oftime for which it would collect, store, and use our fingerprint

                                              information; (0) get written releases from us authorizing it to collect or store our fingerprint

                                              information; and (d) maintain a written, publicly-available policy identifying its retention

                                              schedule, or guidelines for permanently destroying our fingerprint information.

                                                     8.      I understand that as a class representative I have the responsibility: a) to consider

                                              the class's interests when making any decisions about the case and make all such decisions in the

                                              interests of the class, not just my own interests; b)to participate in the case and consult with my

                                              attorneys about the case; and c)to testify at a deposition and/or trial and provide documents and

                                              information for usein the case ifneeded.

                                                     9.      I have arranged for my attorneys to advance all costs of this action,including the

                                              cost of notification ofthe class.




                                                                                               2
                                                 Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 18 of 23 PageID #:26

                                                      10.    I understand that courts have sometimes awarded people money for serving the

                                               class representative, but that I am not entitled to any such payment, and that I have not been

                                               promised or guaranteed money for being the class representative.

                                                      11.    I am not employed by or related to my attorneys in this matter.
FILED DATE: 11/6/2020 12:27 PM 2020C1-I06658




                                                                                              3
                                                        Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 19 of 23 PageID #:27
FILED DATE: 11/6/2020 12:27 PM 2020CH06658




                                              Chancery Division Civil Cover Sheet
                                              General Chancery Section                                                                                            (02/19/20) CCCH 0623

                                                                                 IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                                                                                    COUNTY DEPARTMENT,CHANCERY DIVISION

                                              Joshua Wells
                                                                                                          Plaintiff
                                                                                                                      Case No.
                                              MEDIEVAL TIMES U.S.A.,INC.
                                                                                                        Defendant

                                                                                         CHANCERY DIVISION CIVIL COVER SHEET
                                                                                             GENERAL CHANCERY SECTION
                                              A Chancery Division Civil Cover Sheet - General Chancery Section shall be filed with the initial complaint in all actions filed in the General
                                              Chancery Section of Chancery Division. The information contained herein is for administrative purposes only. Please check the box in
                                              front of the appropriate category which best characterizes your action being filed.
                                              Only one (1) case type may be checked with this coves sheet.

                                              0005 CI AcIrniniltrative Review                                         0017 CI Mandamus
                                              0001 IZ Class Action                                                    0018 El Ne Exeat
                                              0002 CI Declaratory Judgment                                            0019 CI Partition
                                              0004 0 Injunction                                                       0020 CI Quiet Title
                                                                                                                      0021 CI Quo Warrant°
                                              0007   0 General Chancery                                               0022 CI Redemption Rights
                                              0010   0 Accounting                                                     0023 El Reformation of a Contract
                                              0011   0 Arbitration                                                    0024 CI Rescission of a Contract
                                              0012   0 Certiorari                                                     0025 CI Specific Performance
                                              0013   CI Dissolution of Corporation                                    0026 0 Trust Construction
                                              0014   CI Dissolution of Partnership                                    0050 0 Internet Take Down Action (Compromising Images)
                                              0015   CI Equitable Lien
                                              0016   CI Interpleader                                                           Cl   Other (specify)


                                             (i) Atty. No.: 39042                  0 Pro Se 99500
                                                                                                                      Pro Se Only:    0 I have read and agree to the terms of the Clerk's
                                              Arty Name: Michael Hilicki                                                                  Clerk's Office Electronic Notice Policy and
                                              Atty.for: Joshua Wells                                                                      choose to opt in to electronic notice from the
                                                                                                                                          Clerk's office for this Case at this email address:
                                              Address:   55 W.Monroe St, Suite 3390

                                              City: Chicago                                 State: il
                                              Zip: 60603
                                              Telephone: 312-726-1092

                                              Primary          MI-Iilicki@Keoghlaw.com
                                                                               Dorothy Brown,Clerk of the Circuit Court of Cook County,Illinois
                                                                                                cookcountyclerkolcourtorg
                                                                                                                Page lot 1
Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 20 of 23 PageID #:28




                                     IN THE
                     CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                     COUNTY DEPARTMENT,CHANCERY DIVISION


 JOSHUA WELLS,individually and on behalf of
 others similarly situated.

                               Plaintiff,                      Case No,: 2020 CH 0608

 v.


 MEDIEVAL TIMES U.S.A.,INC.,

                               Defendant.

                                      [PROPOSED]ORDER

        This case coming before the Court on Plaintiffs MOtiOn for Class Certification and
 Plaintiffs Motion to Appoint Special Process Server, and the Court being fully advised in the
 premises,IT IS HEREBY 0111ERED:
          1.     Plaintiff's motion for class certification is entered and cOntinued generally to the
 initial case management hearing, which is setfor March 8,2021 at 10:00 am;

        2.      Because the Sheriff reports it generally is not affecting service of process in civil
 matters during the pandemic, Plaintiff's motion to appoint Kyle Clutter of Clutter Investigation
 as special process server to effectuate service on Defendant Medieval Times U.S.A., Inc., is
 granted; and

           3.   The hearing set for November 23,2020 at 10:00 a.m,is hereby stricken.

 Dated this 19"1 day of November,2020, at Chicago,Illinois.

                                                                                                Ick.1
                                                                       Hon. Neil H. Cohen,#2021
                                                                       Circuit Court Judge
 Keogh Law,Ltd.
 Firm No. 39042
 55 W. Monroe St.,'Ste. 3390
 Chicago, It 60603
 Tel: 312-726-1092
 Fax:312-726-1093                                                                                 •A- r
 keith@keoghlaw.com
 mhilicki@keoghlaw.com
 Atiorneysfor Plaintiff'
                                                                                    NOV]I9MO
                                                                                      etor.,


                                                                                .8F*SoT
                                                                                   roc,        u TY.

  105571
      Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 21 of 23 PageID #:29
            Clutter Investigations Inc. DBA Courthouse Courier
Priority: STANDARD                                Field Sheet #2020001950
Received: 11/20/2020 at 6:23 am
Court Date:

SERVE:
                   Filed:
                                                                                                                 I I I Ill I I
Work: Medieval Times U.S.A., Inc., do CT Corporation System,208 S. LaSalle St. Suite
814, Chicago, IL 60603
SPECIAL INSTRUCTIONS:
Attempts                       Server: Kyle Clutter
    Date      Time             Comments
1.    /
2.     /
3.     /
4.     /
5.     /
6.     /
7.     /
8.     /

Actual Service Info                                                          Married?
                        Type:                                                Military?                         Miles
Served on:                                                          As:                                        Hours
Address:                                                                                                       Additional Addr. 1 2 3
Comments:                                                                                                      Courier
                                                                                                               Out of Pocket Costs




Age          Sex M F    Race                         Height                   Weight                    Hair                Glasses Y N

Case Number: 2020CH06658 Cook Chancery Division
Plaintiff                                       Defendant
Joshua Wells, individually and on               Medieval Times U.S.A., Inc.

Type of Writ: Summons, Class Action Complaint, Certification of Joshua Wells in Support of Plaintiffs Motion
for Class Certification, Civil Cover Sheet, and Order on Plaintiff's Motion to Appoint Special Process Server

Client:
Firm: Keogh Law, Ltd.
Phone: (312)726-1092       Fax:(312)726-1093
Client Reference Number:




                                  Copyright51992-2020 Database Services. Inc.- Process Server's Toolbox Vale
                                             Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 22 of 23 PageID #:30
                                                                              9

              Return Date: No return date scheduled
              Hearing Date: 11/23/2020 10:00 AM - 10:00 AM
              Courtroom Number: N/A
              Location: District 1 Court                                                                                               FILED
                      Cook County, IL                                                                                                  1 1/18/2020 2:11 PM
                                                                                                                                       DOROTHY BROWN
                                                                                                                                       CIRCUIT CLERK
                                                                                                                                       COOK COUNTY, IL
FILED DATE: 11/18/2020 2:11 PM 2020CH06658




                                                                                                                                       2020CH06658
                                                                                                                                        1 1185065
                                             2120 - Served                        2121- Served
                                             2220 - Not Served                    2221- Not Served
                                             2320 - Served By Mail                2321- Served By Mail
                                             2420 - Served By Publication         2421- Served By Publication
                                             Summons - Alias Summons                                                        (08/01/18) CCG 0001 A

                                                                IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS


                                              Joshua Wells
                                                                              (Name all parties)                2020CH06658
                                                                                                     Case No.
                                                                       V.

                                              Medieval Times U.S.A., Inc.

                                                                            0 SUMMONS 0 ALIAS SUMMONS

                                              To each Defendant:      Medieval Times U.S.A.,Inc., do CT Corporation Ssytem
                                                                      208 S. LaSalle St, Suite 814,Chicago,IL 60603
                                              YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
                                              which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
                                             (30) days after service of this Summons,not counting the day of service. To file your answer or
                                              appearance you need access to the Internet. Please visit www.cookronntyrierknfrolirtorg to initiate
                                              this process. Kiosks with internet access are available at all Clerk's Office locations. Please refer to
                                              the last page of this document for location information.
                                              If you fail to do so, a judgment by default may be entered against you for the relittested
                                              in the complaint.
                                              To the Officer:
                                              This Summons must be returned by the officer or other person to whom it was given for service,
                                              with endorsement of service and fees, if any,immediately after service. If service cannot be made,
                                              this Summons shall be returned so endorsed. This Summons may not be served later than thirty(30)
                                              days after its date.




                                                             Dorothy Brown, Clerk of the Circuit Court of Cook County,Illinois
                                                                               cookcountyclerkofcourt.org
                                                                                               Page 1 of 3
                                             Case: 1:20-cv-07673 Document #: 1-1 Filed: 12/23/20 Page 23 of 23 PageID #:31


                                             Summons - Alias Summons                                                               (08/01/18) CCG 0001 B
                                             E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
                                             create an account with an e-filing service provider. Visit http://efile.illinoiscourts.gov/service-providers.htm
                                             to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
                                             www.illinoiscousts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk's office.
FILED DATE: 11/18/2020 2:11 PM 2020CH06658




                                                                                                        Witness: 11/18/2020 2:11 PM DOROTHY BROWN
                                             Atty. No.. 39042

                                             Atty Name. Michael Hilicki
                                             Arty. for: Joshua Wells
                                                                                                                 DOROTHY B                      of Court
                                             Address: 55 W. Monroe St, Suite 3390
                                             City: Chicago                                              Date of Service:
                                                                                                       (To be inserted by o                    left with
                                             State:   IL      Zip: 60603                                Defendant or other person

                                             Telephone: 312-726-1093
                                             Primary Email: MHilicici@Keoglalaw.corn




                                                             Dorothy Brown, Clerk of the Circuit Court of Cook County,Illinois
                                                                               cookcountyclerkofcourt.org
                                                                                                   Page 2 of 3
